DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 09 November 2021 has been entered; claims 1-18 remain pending, of which claims 14 and 15 were previously withdrawn. 

Response to Arguments
Applicant’s arguments, see Pages 6-8 of the Remarks, filed 09 November 2021, with respect to 103 rejections of the claims have been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn, along with the restriction requirement with respect to claim 14. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Hamidinia on 17 November 2021.
The application has been amended as follows: 
Regarding Claim 1: within line 7, please replace “hydrophilic” with –hydrophilic polymer coating layers-. 
Regarding Claim 9: please cancel it. 
Regarding Claim 10: within line 1, please replace “claim 9” with –claim 1-. 

Regarding Claim 14: within line 2, please delete “ the steps of”; and within line 3, please replace “at least one surface of the base material with the polymer” with –both the surface A and surface B of the base material with a hydrophilic polymer-. 
Regarding Claim 15: please cancel it. 

Allowable Subject Matter
Claims 1-8, 10-14, and 16-18 are allowed, as Swaminathan in view of Mari does not teach or suggest claim 1 as amended, which requires a hydrophilic polymer coating layer on both surface A and surface B of each layer in the plurality of layers of the filtration medium, wherein the surface and surface B have different critical wetting surface tension (CWST).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        17 November 2021